It is well settled — and not disputed — that an order or judgment of the district court requiring the husband to pay his wife alimony pendente lite, in a divorce case, remains subject to change or revision by the district judge, even after an appeal and affirmance by this court. I cannot reconcile that rule with the ruling made in this case, that the husband may suspend execution or enforcement *Page 411 
of an order to pay alimony pendente lite, by appealing from the order. There is no danger of irreparable injury in the husband's being compelled to support his wife during the pendency of a suit for divorce. It is a matter merely of dollars and cents, as far as he is concerned. The reason why such orders remain in the discretion of the district judge is that he is in a better position than we are to judge of the exigencies of the case, the immediate needs of the wife, and the ability of the husband to pay. In case of an abuse of that discretion, resort might be had, of course, to the supervisory jurisdiction of this court, or to a devolutive appeal, with the right to a prompt hearing. But to give the husband the absolute right to a suspensive appeal is the same as to deny the district judge any discretion in the matter. For these reasons I respectfully dissent from the ruling that the appeal in this case stayed execution of the order to pay alimony pendente lite.